UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
WILLIAM KENNEY,                            )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )  Civil Action No. 07-1989 (PLF)
                                           )
UNITED STATES DEPARTMENT OF JUSTICE, )
                                           )
            Defendant.                     )
__________________________________________)


                                              ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that defendant’s motion for partial summary judgment [9] is

GRANTED; it is

               FURTHER ORDERED that defendant is awarded judgment as to any and all

claims in this action that relate to the response of the Executive Office for United States

Attorneys to the Freedom of Information Act/Privacy Act request submitted by plaintiff; and it is

               FURTHER ORDERED that plaintiff’s motion for partial summary judgment [11]

is DENIED.

               SO ORDERED.

                                                      /s/_______________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge


DATE: March 30, 2009